Citation Nr: 0925699	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-37 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left thumb and 
hand disability.

6.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction rests with Boston.  

A travel Board hearing was conducted in April 2006 at the 
Boston RO.  This case was remanded by the Board in July 2007 
for further evidentiary development.  


FINDINGS OF FACT

1.  Headaches were not manifest in service and are not 
attributable to service.  

2.  A deviated nasal septum was not manifest in service and 
is not attributable to service.  

3.  A bilateral ankle disability was not manifest in service 
and is not attributable to service nor was arthritis 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service.  

4.  A back disability was not manifest in service and is not 
attributable to service nor was arthritis manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  

5.  A left thumb and hand disability was not manifest in 
service and is not attributable to service nor was arthritis 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service.  

6.  A bilateral foot disability was not manifest in service 
and is not attributable to service.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 ); 38 C.F.R. § 3.303 (2008).

2.  A deviated nasal septum was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002 ); 38 C.F.R. § 
3.303 (2008).

3.  A bilateral ankle disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  A back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  A left thumb and hand disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 ); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in February 2004.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the appellant was granted notice of 
the latter two elements in May 2006.  Although the appellant 
received inadequate preadjudicatory notice, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Board acknowledges that the appellant has been afforded 
VA examinations for the claimed disabilities.  However, the 
Board notes that an etiology opinion was not rendered in any 
of the examinations.  The Board finds that a remand for a VA 
examination/opinion is not necessary in order to decide these 
claims.  There are two pivotal cases which address the need 
for a VA examination, Duenas v. Principi, 18 Vet. App. 512 
(2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In 
McClendon, the Court held that in disability compensation 
claims, the Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The appellant's service treatment records are silent for the 
claimed disabilities.  The Board finds that there is no 
credible evidence showing that the claimed disabilities were 
incurred in service.  Because some evidence of an in-service 
event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

					Factual Findings

In a Reserve Officer Training Corps (ROTC) examination of 
July 1968, the appellant reported paralysis.  Infantile 
paralysis, 1947, asymptomatic was noted.  Examinations were 
normal.  Service treatment records show that examinations in 
March and June 1970 revealed normal feet, head, nose, 
sinuses, upper and lower extremities, and spine.  At that 
time, the appellant denied a history of frequent or severe 
headaches, sinusitis, head injury, arthritis, recurrent back 
pain/back trouble, and foot trouble.  The separation 
examination in December 1971 also revealed normal feet, head, 
nose, sinuses, upper and lower extremities, and spine.  At 
that time, the appellant denied a history of frequent or 
severe headaches, sinusitis, head injury, arthritis, 
recurrent back pain, and foot trouble.  

Post service treatment records show that a November 1997 
magnetic resonance imaging (MRI) revealed an impression of 
degenerative spondylosis, left at C5-6 and C6-7.  In a 
December 1997 examination of the back, the lumbar spine 
demonstrated narrowing of the L2-3 disc interspace with 
anterior osteophyte and lateral osteophyte bridging.  There 
was osteophytic bridging at L5-S1.  A December 1998 MRI of 
the back revealed degenerative changes.  There was no longer 
foraminal disc hernination at L3-4 and the scan was otherwise 
unchanged in comparison with the previous examination.  It 
was noted that there was moderate narrowing of the left L5-S1 
neural foramen due to a combination of asymmetric disc 
bulging and ridging, as well as a small, superimposed 
herniation.  

Clear sinuses and anterior ostimomeatal complex abnormalities 
were noted in March 1999.  A scan of the head showed normal 
examination results.  

In his January 2004 claim for compensation, the appellant 
reported that he has had chronic frontal headaches since 1971 
when he had a severe nose fracture in service while playing 
football.  Such, according to the appellant, resulted in 
sinus damage and recurrent headaches on the right front.  He 
reported being treated initially in 1971 and several times in 
the 1990's after the condition worsened.  The appellant 
reported that from 1971-1972 he was injured during heavy 
lifting.  He reported that he sprained his back during tank 
maintenance and sprained it again during heavy armor 
operations lifting ammunition.  He reported being treated as 
the condition worsened, several times beginning in the mid-
1980's and continuing until the present.  The appellant 
reported that during 1970-1972 he sprained his right and left 
ankles.  He reported that he repeatedly injured his ankles 
during many training exercises involving marching especially 
night operations.  The appellant reported that in 1970 he 
sprained his left thumb.  He reported that he injured his 
thumb during tank live fire operations in training.  He 
reported that, while acting as a loader in a M60A1 main 
battle tank, the main gun discharged and the breach recoiling 
caught his left hand that was in the position to load the 
next round.  He further reported flat feet from marching 
night operations in 1970.  

In February 2004, it was noted that the appellant has had 
consistent and persistent back pain since an injury in 1970 
while in service.  Degenerative disc lumbar spine, bulging 
disc L5-S1, slight retrolisthesis L4-5 was assessed.  

In February 2004, Dr. M.P.B. noted that the appellant 
reported pain in his right greater than left brow which began 
immediately after he sustained a nose contusion in 1971.  
Thereafter, it was noted that, there were recurrences of 
mostly relatively mild pain, which has intensified over the 
years.  Brow and frontal headaches of undetermined cause, s/p 
nose contusion and likely fracture, and osteoarthritis was 
diagnosed.  

In February 2004, Dr. C.R.S. evaluated the appellant's left 
thumb CMC joint.
He noted he had previously seen the appellant in October 1996 
and that he has a history of progressive discomfort and 
restriction in the base of the thumb.  He noted that when he 
treated the appellant in 1996 he recognized degenerative 
arthritis and that such was confirmed through examination.  

In February 2004, Dr. K.M.L. reported that he had been 
treating the appellant for two years for bilateral foot and 
ankle pain.  The appellant presented with bilateral ankle 
effusion, ambulatory and nonambulatory motion pain of the 
ankles and palpable pain globally within the ankle joints.  
Dr. K.M.L. noted that the appellant reported to him that he 
was an officer from June 1970 to February 1972, and that 
during this time he was involved with the training of young 
officers in preparation for their service.  The training 
involved active physical activity and physical demands which 
often exposed him to injuries of his feet and ankles.  The 
appellant related that multiple times while running and 
jumping he would incur severe inversion injuries to both 
ankles which due to the demands of his service requirements 
did not allow him normal periods of healing.  It was noted 
that he often did not seek medical attention, even such 
things as standard  x-ray evaluation, due to the demands 
placed upon him as an officer.  The appellant reported that 
regardless of the ongoing pain subsequent to the injuries, he 
participated in the activities required for the training of 
young soldiers.  The appellant denied any significant ankle 
injuries prior to service.  Examination revealed on the right 
side there was abundant evidence of post-traumatic 
osteoarthritis changes within and globally peripheral to the 
ankle joint.  There was evidence for osteochondral defect 
injury on both the medial and lateral aspects of the talar 
dome secondary to severe compression injuries by the tibia 
into the talar dome.  On the left side, examination revealed 
old post-traumatic injuries in the medial and lateral gutters 
of the ankle articulation, again attenuation of the anterior 
talofibular ligament consistent with prior injury, marked 
calcanefibular ligament attenuation consistent with old 
injury.  Dr. K.M.L. noted that examination indicated that the 
appellant suffered significant and repeated injuries to his 
ankles and feet, consistent with multiple sprains and damage 
to cartilage, bone and soft tissues on both sides of his 
ankles.  He opined that it is more likely than not that these 
injuries would have occurred during the dates of service from 
June 1970 to February 1972.  

In the March 2004 VA compensation and pension examination, 
the appellant was diagnosed with chronic ankle instability 
due to ankle sprain.  The appellant reported that his first 
severe right ankle sprain occurred while in Armour officer's 
school, and that he did not seek help beyond ice and ace wrap 
because there were too many other guys with serious problems 
back from Vietnam.  He reported that he developed problems 
with multiple and bilateral ankle sprains since that time and 
has seen private doctors for these conditions.  The VA 
examiner stated that there were no medical records available 
from the 1970's to review.  The examiner noted that the 
appellant's problems were consistent with someone who has had 
chronic ankle instability through the years.  

In March 2004, Dr. R.K.L. reported that he was the 
appellant's primary care physician and that he served in that 
capacity for almost 20 years.  He noted that when he first 
assumed care for the appellant he was vigorous and very 
active, and that although he had recurrent, orthopedic 
problems namely the back, ankle, and thumb discomfort he did 
not bring any of these to his attention until the early 
1990's.  He further reported that the appellant had headaches 
that did not become severe and frequent enough to impact his 
professional and recreational activities until the mid 
1990's.  Dr. R.K.L. reported that the appellant has had 
headaches that have become progressively worse since his 
nasal fracture in service, and that he believed it is more 
likely than not that the appellant has a form of 
posttraumatic neuralgia that has progressed to the point 
where the effects of this condition now have a serious impact 
on his activities.  He further reported because of the 
appellant's thumb arthritis and associated pain the appellant 
can no longer participate in certain activities.  Dr. R.K.L. 
noted that these medical problems had their onset as a result 
of the appellant's vigorous military training and exercise.  
He reported that they have culminated in what now is a 
combination of very disabling conditions from his 
professional and personal standpoint.  

In March 2004, it was noted by Dr. D.W.B. that the appellant 
sustained an injury with a nasal fracture in 1971 while in 
service.  It was noted that for the past three years the 
appellant has had right frontal headaches which occur several 
days each month.  Examination showed the septum was deviated 
to the left side with some turbinate swelling.  

The appellant was afforded a VA compensation and pension 
examination for the spine in March 2004.  During this 
examination, the appellant reported that while in training 
around tanks, he had two episodes of back problems.  One was 
when he was throwing ammunition and the second was when he 
was changing the track on a M60 tank.  He reported the events 
occurred about a month apart and took about two months to 
completely resolve.  The appellant reported flying around the 
country as an executive post service and that in the mid 
1980's he had a bad episode when he reached and probably 
while twisting somewhat across the table to pick up a glass 
of water and ended up on the floor.  He reported that episode 
lasted two or three weeks.  He reported that the back 
problems subsided as long as he was careful and that in mid 
1990 he had another severe episode for about three or four 
weeks and then was essentially stiff for one or two years.  
Regarding the thumb, the appellant reported that while on 
active duty in training to be a tank officer, he was in the 
loader in a rapid fire exercise when the recall of the 105 mm 
cannon struck his left thumb bending it back so that it was 
pushed against the dorsal radial side of his fractures.  He 
reported that the base of the joint was immediately painful 
and swollen which then subsided over about two months without 
any particular intervention and that the thumb was painless 
until the late 1980's.  An assessment was given of 
osteoarthritis lumbar spine, possible impingement on L5-S1 
nerve roots and osteoarthritis left thumb MCC.   

The appellant was afforded a VA compensation and pension 
examination for the nose, sinuses, larynx and pharynx in 
March 2004.  During this examination, the appellant reported 
recurrent frontal headaches which started in service.  The 
appellant reported that he believes that his symptoms started 
following facial trauma that he sustained while playing 
football in service in the fall of 1971.  According to the 
appellant, he had an epistaxis two weeks following that 
trauma and was told by a military physician at that time that 
he had a deviated septum and probably fractured his nose.  
Since that time, the appellant has maintained that he has 
complained of recurrent right frontal headaches.  The 
episodes were noted to be infrequent at first but more 
frequent in the last 10 years.  Recurrent right frontal 
headaches and septal deviation was diagnosed.  The examiner 
noted that the medical history is most consistent with 
cluster headache or neuralgia.  The examiner noted that the 
symptoms started following the head trauma, and that the 
septal deviation is more likely than not caused by the nasal 
trauma sustained in 1971 during the accident that the 
appellant described to him.  The examiner noted that he did 
not believe that the septal deviation was contributing to the 
headaches.  

The appellant was diagnosed with resolving plantar fasciitis 
right in July 2007.  It was noted that the appellant 
presented with central plantar fascial pain right foot of 
acute onset.  

Via various statements that appellant has asserted that he 
has had recurrent sprains in both ankles while playing 
basketball and that he believes that this was during October 
of 1970.  He further reported ankle sprains occurred while 
playing flag football in the fall of 1971.  He reported that 
he had not had any problems with his ankles prior to service.  
The appellant reported that he sustained trauma to the left 
thumb in service but he did not get any medical treatment for 
it nor did he report it to anyone in his unit.  The appellant 
has reported that a lot of walking and humping around the 
woods caused him to have bilateral plantar fasciitis.  He 
reported that during physical training or forced marches he 
always wore his combat boots.  
The appellant reported that when he served it was a wartime 
environment and not the culture to complain about injuries or 
seek medical care unless the injuries put you in the 
hospital.  He also reported that he did not go to physicians 
post service for minor injuries or sprains even if they were 
severe and very painful.  The appellant has reported that 
because of running, hitting rocks and bending his ankles he 
sustained bilateral ankle sprains in service.  The appellant 
reported that he was not treated for his ankle problems 
during service.  The appellant has maintained that he played 
basketball prior to service and had ankle sprains prior to 
service, and that sprains were exacerbated by his injuries in 
service.  The appellant reported multiple injuries during 
training exercises in service.  According to the appellant, 
he was hit in the nose while playing flag football in 
service, and that he was told that he had a broken nose and 
deviated septum.  




					Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Certain 
chronic diseases, such as arthritis, may be service connected 
if manifested to a degree of 10 percent disabling or more 
within one year after separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  



					Analysis 

The appellant has appealed the denial of service connection 
for headaches, deviated septum, bilateral ankle, back, left 
thumb and hand, and bilateral foot disabilities.  After 
review of the record, the Board finds against the appellant's 
claims.  

Initially, the Board notes that the appellant has maintained 
that he played basketball prior to service and had ankle 
sprains prior to service, and that the sprains were 
exacerbated by his injuries in service.  However, the 
appellant's entrance examinations of March and June 1970 
reported normal feet.  The appellant also denied foot 
trouble.  In light of the whole evidence, the Board finds 
that an ankle disability did not pre-exist service and that 
this is not a case that involves the presumption of 
soundness.  In this case, the mere report of ankle sprains 
without a factual foundation pales into insignificance.  

Based upon the evidence of record, the Board finds that 
service connection for headaches, deviated septum, bilateral 
ankle, back, left thumb and hand, and bilateral foot 
disabilities is not warranted.  In this regard, the Board 
notes that the record shows that the appellant has headaches, 
deviated septum, bilateral ankle, back, left thumb and 
bilateral foot disabilities.  Although the record shows that 
the appellant has the disabilities above, the Board finds 
that the more persuasive evidence of record shows that the 
appellant's disabilities are not attributable to service.  

In this case, the Board has been presented with positive and 
negative evidence.  The positive evidence includes: Dr. 
K.M.L's February 2004 statement that examination indicated 
that the appellant suffered significant and repeated injuries 
to his ankles and feet, consistent with multiple sprains and 
damage to cartilage, bone and soft tissues on both sides of 
his ankles and that it is more likely than not that these 
injuries would have occurred during the dates of service from 
June 1970 to February 1972; the March 2004 VA compensation 
and pension examiner's notation that the appellant's problems 
were consistent with someone who has had chronic ankle 
instability through the years; Dr. R.K.L's March 2004 opinion 
that the appellant's various medical problems had their onset 
as a result of the appellant's vigorous military training and 
exercise; and the March 2004 VA compensation and pension 
opinion that the appellant's septal deviation is more likely 
than not caused by the nasal trauma sustained in 1971 during 
the accident that the appellant described to him.  We have 
also considered the appellant's statements that he sustained 
trauma to the left thumb in service; a lot of walking and 
humping around that woods caused him to have bilateral 
plantar fasciitis; he had ankle sprains which occurred while 
playing flag football in the fall of 1971; he was hit in the 
nose while playing flag football in service and was told that 
he had a broken nose and deviated septum; and that because of 
running, hitting rocks and bending his ankles he sustained 
bilateral ankle sprains in service.  The Board has considered 
such evidence in conjunction with all the evidence of record.  

The Board is also presented with convincing negative 
evidence.  In this regard, the Board notes that the 
separation examination in December 1971 revealed normal feet, 
head, nose, sinuses, upper and lower extremities, and spine.  
At that time, the appellant denied a history of frequent or 
severe headaches, sinusitis, head injury, arthritis, 
recurrent back pain, and foot trouble.  It is also noted that 
the earliest mention of any of the disabilities above was at 
least 25 years after separation.   

We again note that we have considered the appellant's 
statements and pleading.  However, we find that the appellant 
is an unreliable historian and not credible.  In this regard, 
the Board notes that the appellant has presented inconsistent 
statements.  For instance, at separation the appellant denied 
a history of frequent or severe headaches, head injury, 
arthritis, recurrent back pain and foot trouble.  However, in 
his claim for compensation he reported several in service 
injuries and events involving the above areas.  We further 
note that in his March 2004 statement the appellant reported 
that he did not have any problems with his ankles prior to 
service.  He also reported to Dr. K.M.L. that he did not have 
any significant ankle injuries prior to service.  However, at 
his Board hearing the appellant reported that he played 
basketball prior to service and had ankle sprains prior to 
service, and that the sprains were exacerbated by his 
injuries in service.  This report is inconsistent with his 
prior statements.  We find that the reports for treatment 
purposes to be a far more accurate depiction of events than 
his revised statements for compensation purposes.  

To the extent that the appellant attributes his current 
disabilities to service, the Board notes that the appellant's 
assertions of continuity are not credible.  The Board is not 
holding that corroboration is required.  The Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the appellant's assertions that his 
disabilities are related to service to be less credible than 
the normal separation examination, his certified denial of 
pertinent history at separation and the gap in time between 
separation and objective medical evidence.  

The Board is presented with the appellant's lay statements 
regarding onset and continuity.  However, far more probative 
is the normal separation examination, his certified denial of 
pertinent history at separation and the 25 year gap in time 
between separation and the first mention of any of the 
disabilities.  The Board is mindful of the opinions relating 
the appellant's disabilities to service.  However, as 
explained above, we find the appellant's assertions of injury 
and continuity to be not credible.  Thus, a medical opinion 
based upon an inaccurate history is equally inaccurate.  

While the evidence of record shows that the appellant has the 
claimed disabilities, the Board finds that the more probative 
evidence shows that the appellant's current disabilities are 
not attributable to service.  The Board also finds that 
arthritis was not manifested to a degree of 10 percent 
disabling or more within one year after separation from 
service.  Accordingly, service connection is denied.  The 
preponderance of the evidence is against the claims for 
service connection.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2008).  



ORDER

Service connection for headaches is denied.

Service connection for a deviated nasal septum is denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for back disability is denied.  

Service connection for a left thumb and hand disability is 
denied.

Service connection for a bilateral foot disability is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


